                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


BYRON E. ADAMS,                          )
                                         )
                    Plaintiff,           )
                                         )
      vs.                                )            Case No. 18 C 8223
                                         )
BOBBIE FALKNER,                          )
                                         )
                    Defendant.           )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Plaintiff Byron E. Adams is imprisoned at the Illinois Department of Corrections

and was formerly at Stateville Correctional Center. He has sued Bobbie Falkner, a

correctional officer at Stateville, under 42 U.S.C. § 1983. Falkner has moved for

summary judgment. The Court therefore recounts the facts in the light most favorable

to Adams.

      The lawsuit concerns events that took place in September 2018 while Adams

was being transported from University of Illinois-Chicago Hospital to Stateville. Adams

was in the back of the transport van, restrained with handcuffs and a waist chain, and

he was seated directly behind where Falkner stood. Falkner knew that Adams was

seated behind him. Several other officers—Beard, Backstrom, and Quarles—were also

in the back of the van. Adams says that when Falkner leaned over to fasten another

inmate's seatbelt, his rear end was in Adams's face. Officer Quarles yelled to Falkner,

"[Y]ou have your butt in inmate Adams [sic] face." Adams says that Falkner then
stepped back, placed his rear end on Adams' right shoulder, and moved his rear end

around for five seconds while holding Adams' right arm. (Adams later stated that it was

actually his left shoulder and left arm.) Falkner then released Adams's arm, stood up,

and said, "[H]ow did that feel?," which elicited laughter from the other officers. Adams

then asked officer Quarles if Falkner was gay, to which Quarles replied yes. Upon

arriving at the prison, Adams asked Falkner if he could speak with him about "what he

did to [him] in the van." Falkner declined.

       Adams filed a grievance, and he reported the incident through the Prison Rape

Elimination Act (PREA) hotline. Adams also says he had a conversation with officer

Backstrom in which Backstrom acknowledged the incident, volunteered to speak with

Falkner about the incident, and said that "Officer Falkner play to (sic) much." After filing

the grievance, Adams was interviewed by an internal affairs officer who refused to

include Backstrom's statement in his report, saying that do so "would hurt [O]fficer

[F]alkner." Eventually Adams received notice that the investigation resulted in a finding

of "lack of evidence/conflicting statements." Adams alleges that as a result of the

incident, he has experienced psychological distress.

                                       Discussion

       In connection with his summary judgment motion, Falkner served Adams with a

"Notice to Pro Se Litigant Opposing Motion for Summary Judgment" under Northern

District of Illinois Local Rule 56.2. The Notice explained the requirements of Local Rule

56.1. Falkner argues that the Court should grant his motion for summary judgment

because Adams failed to comply with Local Rule 56.1 despite receiving notice. The

Seventh Circuit has recognized, however, that district judges have discretion to excuse




                                              2
noncompliance with local rules. Little v. Cox's Supermkts., 71 F.3d 637, 641 (7th Cir.

1995); see also Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016) (court "was entitled

to . . . [take] a more flexible approach" and to "construe pro se submissions leniently.").

Though Adams did not comply with Local Rule 56.1, the Court will overlook the

transgression and decide Falkner's motion on the merits, particularly in view of Adams's

limited legal knowledge and his lack of access to the law library due to the pandemic-

related lockdown at Stateville.

       To succeed on a motion for summary judgment, the movant must show that

"there is no genuine dispute as to any material fact" and that "the movant is entitled to

judgment as a matter of law." Fed. R. Civ. P. 56(a). In addressing a summary

judgment motion, a court views the facts in the light most favorable to the non-movant

and draws reasonable inferences in that party's favor. Scott v. Harris, 550 U.S. 372,

378 (2007).

       Adams's claim arises under the Eighth Amendment's prohibition against cruel

and unusual punishment. A plaintiff bringing a claim of this type must show that "the

alleged wrongdoing was objectively 'harmful enough' to establish a constitutional

violation" and that the prison official "acted with a sufficiently culpable state of mind."

Hudson v. McMillian, 503 U.S. 1, 8 (1992) (quoting Wilson v. Seiter, 501 U.S. 294, 298

(1991)). Falkner challenges Adams's ability to satisfy both of these elements, but the

Court will deal only with the first for reasons that will become apparent.

       The "unnecessary and wanton infliction of pain" violates the Eighth Amendment's

prohibition against cruel and unusual punishment, and "excessive physical force against

a prisoner" can establish an Eighth Amendment violation even if no "significant injury is




                                              3
evident." Hudson, 503 U.S. at 5, 9. At the other end of the spectrum, the Eighth

Amendment does not extend to "de minimis uses of physical force" that are not

"repugnant to the conscience of mankind," id. at 9-10, and not "every malevolent touch

by a prison guard" gives rise to an Eighth Amendment claim, id. at 9.

       The Seventh Circuit has held that "[u]nwanted touching of a [prisoner]'s private

parts" with the intent to "humiliate the victim or gratify the assailant's sexual desires"

may establish a constitutional violation, even if the force used is not significant.

Washington v. Hively, 695 F.3d 641, 643 (7th Cir. 2012). And an Eighth Amendment

does not require physical harm; psychological harm may suffice. Beal v. Foster, 803

F.3d 356, 357-58 (7th Cir. 2015). Consistent with these decisions, the Eighth Circuit

has held that sexual assaults are not a "legitimate part of [a] prisoner's punishment" and

that "substantial physical and emotional harm" resulting from such abuse can be

compensable under the Eighth Amendment. Berryhill v. Schriro, 137 F.3d 1073, 1076

(8th Cir. 1998).

       In Washington, the plaintiff alleged that during a pat down, the defendant

correctional officer "spent five to seven seconds gratuitously fondling the plaintiff's

[private parts] through the plaintiff's clothing." Washington, 685 F.3d at 642. Then,

while conducting a strip search, the defendant "fondled [the plaintiff's] nude testicles for

two or three seconds." Id. The plaintiff alleged that he suffered psychological harm as

a result of the defendant's "gratuitous and offensive invasion of his private space." Id.

The court held that on these facts, the district court erred in granting summary judgment

to the defendant. Id. at 643. The court reasoned that sexual offenses are unlikely to be

de minimis matters because they tend to "cause significant distress" as well as "lasting




                                              4
psychological harm." Id. The court also indicated that if the defendant did not intend to

humiliate the plaintiff or to "deriv[e] sexual pleasure" from the encounter but instead was

"merely overzealous in conducting the pat down and strip search," there was no

constitutional violation. Id.

       By contrast, in Rivera v. Schultz, 56 F. App'x 500 (7th Cir. 2014), the plaintiff

alleged that he suffered emotional distress as a result of the defendant correctional

officer grabbing his pants at the knee, pulling them down, and exposing his underwear

during an authorized pat down. Id. at 501. The officer also made a comment which

"elicited laughter from the other guards who were present." Id. Within seconds, the

officer asked the plaintiff to pull up his pants, and he complied. The Seventh Circuit

affirmed the entry of summary judgment for the defendant, reasoning that no

reasonable jury could find that the defendant conducted the pat down in a harassing

manner to humiliate the plaintiff or to gratify his own sexual desires because the incident

was brief and occurred during the course of a properly authorized pat-down, and the

defendant complied when the plaintiff asked him to pull his pants back up. Id. at 501-02.

       Two cases from other circuit have some factual similarity with the present case

and are cited with approval in Rivera v. Schultz. See Rivera, 56 F. App'x at 502. In

Watison v. Carter, 669 F.3d 1108 (9th Cir. 2012), the plaintiff contended that the

defendant correctional officer sexually harassed him when he entered the plaintiff's cell

while the plaintiff was on the toilet, rubbed his thigh against the plaintiff's thigh, smiled in

a sexual manner, and then "left the cell laughing." Id. at 1112. The plaintiff alleged that

he suffered humiliation as a result of the incident. The court held that the plaintiff's

humiliation did not rise to the level of "severe psychological pain required to state an




                                               5
Eighth Amendment claim."

       In Berryhill, the Eighth Circuit made clear that sexual assaults are not a

"legitimate part of [a] prisoner's punishment" and that "substantial physical and

emotional harm" resulting from such abuse can be compensable under the Eighth

Amendment. Berryhill, 137 F.3d at 1076. The court concluded, however, that the

conduct alleged by the plaintiff did not meet this threshold. The plaintiff alleged that

maintenance workers briefly touched his buttocks in order to embarrass him. He

alleged that as a result, he suffered asthma attacks and emotional distress, as well as

humiliation and paranoia. The court ruled that even when viewing the evidence in the

light most favorable to the plaintiff, "[i]t would be a distortion. . . to characterize the

conduct…as a sexual assault" because the incident only lasted a few seconds, "was not

accompanied by any sexual comments or banter," and the plaintiff did not believe that

the defendants were trying to rape him.

       This case is similar to Watison and Berryhill; indeed, Falkner's alleged conduct,

though inappropriate, was arguably less severe than the conduct the courts in those

cases found insufficient to give rise to a viable Eighth Amendment claim. Specifically,

the plaintiff in Watison was in a vulnerable state due to being alone in his cell and sitting

on the toilet when the incident occurred, whereas Adams was in a transport van with

other guards and inmates around him. And as in Berryhill, Falkner's conduct, despite its

inappropriate nature, cannot fairly be characterized as a sexual assault of Adams.

Falkner's actions may have been aimed to embarrass Adams, but they are not fairly

viewed as unconstitutional physical contact.

       In short, Falkner's act of placing his rear end on Adams' shoulder and moving it




                                                6
around for a few seconds falls short of other cases in which courts have found that an

unconstitutional touching or use of force occurred. Although Adams experienced an

invasion of his private space, it is nothing like the fondling that the Seventh Circuit found

sufficient in Washington. And the conduct experienced by Adams is less severe than

what occurred in Rivera, in which the Seventh Circuit found no Eighth Amendment

violation: unlike the plaintiff in Rivera, Adams was not himself exposed in any way

during the incident. As in Rivera, the misconduct by Falkner was brief and was not

preceded or followed by any other inappropriate physical conduct.

        The Court concludes, for these reasons, that Falkner's actions amounted to the

type of de minimis contact that no reasonable jury could find to violate the Eighth

Amendment. Falkner is therefore entitled to summary judgment.

                                        Conclusion

        For the reasons stated above, the Court grants defendant's motion for summary

judgment [76] and directs the Clerk to enter judgment in favor of defendant and against

plaintiff.

Date: June 30, 2021

                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge




                                              7
